DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 5, 2020, claim(s) 1-20 are pending in this application; of these claims 1 and 11 are in independent form.

Drawings
The drawings are objected to because the figures were submitted in color and then converted into black and white but did not render properly in black and white.  Specifically, the blueish-gray background of the cells behind the text causes the text to be unclear after conversion to black and white shading.  The Examiner suggests resubmitting the Figures with the cells having a white background.  In addition, the green, yellow, and orange-red background cells in Figures 2, 3, and 4, cannot be properly distinguished in black and white.  For example, in the black-and-white version of Figure 4, the orange-red cells appear identically shaded as the green cells, rather than revealing differences between these cells.  The Examiner suggests using shades of gray to communicate the information intended to be communicate in color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See the last line of Para [0036] of Applicant’s Specification.  See also Para [0037].

Information Disclosure Statement
	The Information Disclosure Statement(s) sent April 3, 2020 and March 19, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process of an evaluation (e.g., determination and identifying as noted below). This judicial exception is not integrated into a practical step of prophylaxis of a medical condition; instead, the claims merely execute mental process in silico (in a general purpose computer) with insignificant extra-solution activity (noted below). The extra-solution activity is insignificant when the additional elements are considered in combination (e.g., combining the obtaining omics data and storing a generated registry as additional elements).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional according to MPEP 2106.05(d)(II) due a case involving “Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546”).
The Examiner suggests including the limitations of claim 4 into claim 1 (and the limitations of claim 14 into claim 10) because the De Bruijn graph is a specific data structure that improves the functioning of the computer (MPEP 2106.05(a)(I) Improvements to computer functionality).  Applicant might also consider MPEP 2106.04(d)(2) for writing limitations for the prophylaxis of transplant rejection.

	The specific limitations are addressed below:

1. A method of matching a donor tissue with a recipient tissue, comprising: 
obtaining omics data for a plurality of donor tissue samples, wherein each of the donor tissue samples is a cord blood or bone marrow sample (this is data gathering that is necessary to perform the mental process, specifically performing clinical tests on individuals for input into an equation; see MPEP 2106.05(g); this is well-understood, routine and conventional according to MPEP 2106.05(d)(II) due a cases involving “Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”);
determining from the omics data an HLA type for each of the donor tissue samples using an in silico algorithm (this is a mental process that is performed on a computer that does not improve the functioning of the computer; see MPEP 2106.04(a)(2)(III)(C));
generating a donor registry that stores respective HLA types for the plurality of donor tissue samples (this is storage without any particular technical structure that can be performed with a general purpose computer; this is well-understood, routine, and conventional because of the case for “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”); and
identifying in the donor registry one of the donor tissue samples as being compatible with a recipient having a matching HLA type (this is a mental process that is performed on a computer that does not improve the functioning of the computer; see MPEP 2106.04(a)(2)(III)(C); the limitation does not specifically claim the prophylaxis of a specific disease or medical condition; see MPEP 2106.04(d)(2)).

2. The method of claim 1 wherein the omics data are exome sequencing data, whole genome sequencing data, and/or RNA sequencing data (this is data gathering that is necessary to perform the mental process, specifically performing clinical tests on individuals for input into an equation; see MPEP 2106.05(g)).

3. The method of claim 1 wherein the HLA type is determined to a depth of at least four digits (this is part of the mental process with more detailed limitations, but is still a mental process).

8. The method of claim 1 wherein the HLA type is at least three of an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-1 type, and a HLA-DQB-1 type (this is part of the mental process with more detailed limitations, but is still a mental process).

9. The method of claim 1 wherein the matching HLA type is determined by serotyping (this is part of the mental process with more detailed limitations, but is still a mental process).

10. The method of claim 1 wherein the donor sample is cord blood (this is data gathering that is necessary to perform the mental process, specifically performing clinical tests on individuals for input into an equation; see MPEP 2106.05(g);  the limitation does not specifically claim the prophylaxis of a specific disease or medical condition; see MPEP 2106.04(d)(2)).

11. A method of matching a donor tissue with a recipient tissue, comprising: 
obtaining omics data for a plurality of transplant recipients, wherein each of the transplant recipients is a recipient for a solid organ (this is data gathering that is necessary to perform the mental process, specifically performing clinical tests on individuals for input into an equation; see MPEP 2106.05(g); this is well-understood, routine and conventional according to MPEP 2106.05(d)(II) due a cases involving “Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”);
determining from the omics data an HILA type for each of the transplant recipients using an in silico algorithm (this is a mental process that is performed on a computer that does not improve the functioning of the computer; see MPEP 2106.04(a)(2)(III)(C));
generating a recipient registry that stores respective HLA types for the plurality of the transplant recipients Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
(this is a mental process that is performed on a computer that does not improve the functioning of the computer; see MPEP 2106.04(a)(2)(III)(C); the limitation does not specifically claim the prophylaxis of a specific disease or medical condition; see MPEP 2106.04(d)(2)).

12. The method of claim 11 wherein the omics data are exome sequencing data, whole genome sequencing data, and/or RNA sequencing data (this is data gathering that is necessary to perform the mental process, specifically performing clinical tests on individuals for input into an equation; see MPEP 2106.05(g)).

13. The method of claim 11 wherein the HLA type is determined to a depth of at least four digits (this is part of the mental process with more detailed limitations, but is still a mental process).

18. The method of claim 11 wherein the HLA type is an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-1 type, or a HLA-DQB-1 type (this is part of the mental process with more detailed limitations, but is still a mental process).

19. The method of claim 11 wherein the HLA type is at least three of an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-I type, and a HLA-DQB-I type (this is part of the mental process with more detailed limitations, but is still a mental process).

20. The method of claim 11 wherein the donor organ is a lung, a liver, a heart, or skin (this is data gathering that is necessary to perform the mental process, specifically performing clinical tests on individuals for input into an equation; see MPEP 2106.05(g);  the limitation does not specifically claim the prophylaxis of a specific disease or medical condition; see MPEP 2106.04(d)(2)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/035392 A1 (“Sanborn”) in view of:
‐throughput, high‐resolution and cost‐effective next generation sequencing‐based large‐scale HLA typing in donor registry." Tissue Antigens 85.1 (2015): 20-28
	Zhou et al., is hereinafter referred to as “Zhou.”

	Note that the date of publication of the Sanborn references is March 2, 2017.

	As to claim 1, Sanborn teaches a method of matching a donor tissue with a recipient tissue (Sanborn Figure 1), comprising: 
obtaining omics data for a plurality of donor tissue samples (Sanborn Para [0042]: obtaining patient records from the 1000 Genome project for three donated blood-tissue samples, referred to as NA19238, NA1923, and NA19240)…;
determining from the omics data an HLA type for each of the donor tissue samples using an in silico algorithm (Sanborn Para [0042]: determining from the 1000 Genomes project the HLA type for each of the blood-tissue samples using the De Bruijn graph method);
generating a donor registry that stores respective HLA types for the plurality of donor tissue samples (Sanborn Para [0042]: generating determinations of predictions of the respective HLA types for the three blood-tissue samples; Sanborn Para [0014]: clarifies that patient data is stored in a storing a patient data source, which the examiner maps to the claimed registry); and
identifying in the donor registry one of the donor tissue samples (Sanborn Para [0046]: determining the extent to which the blood-tissue samples of children have a matching HLA type vs. a partial match vs. no match) as being compatible with a recipient having a matching HLA type.
	However, Sanborn does not teach:
…wherein each of the donor tissue samples is a cord blood or bone marrow sample…
Nor does Sanborn expressly teach:
…identifying in the donor registry one of the donor tissue samples as being compatible with a recipient having a matching HLA type.
Nevertheless, Zhou teaches:
wherein each of the donor tissue samples is a cord blood (Zhou page 27, column 2, lines 32-42 “cord blood”) or bone marrow sample (Zhou page 20, column 1, lines 1-20 “hematopoietic stem cells”).
…identifying in the donor registry one of the donor tissue samples as being compatible with a recipient having a matching HLA type (Zhou page 27, column 2, lines 32-42: identifying donor registry matches as being compatible based on HLA matching).

Sanborn and Zhou are in the same field of HLA matching.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sanborn to include the teachings of Zhou because “Donor registries or cord blood banks with allelic level HLA typing data can significantly accelerate the search for optimally compatible donors” (See Zhou page 27, column 2, lines 32-42).

(Sanborn Para [0042]: the omics data is from the 1000 Genomes project, which is described by Sanborn Para [0046] as Whole Genome Sequencing data).

As to claim 3, Sanborn in view of Zhou teaches the method of claim 1 wherein the HLA type is determined to a depth of at least four digits (Sanborn Para [0042]-[0043] Table 2A: the predicted HLA type includes at least four digits; note that the Examiner does not interpret “four digits” to mean “four sets of digits”).

As to claim 4, Sanborn in view of Zhou teaches the method of claim 1 wherein the in silico algorithm uses a De Bruijn graph (Sanborn Para [0042]: determining from the 1000 Genomes project the HLA type for each of the blood-tissue samples using the De Bruijn graph method) and a reference sequence comprising a plurality of alleles for at least one known HLA type (Sanborn Para [0011]: a reference sequence for the in silico algorithm that uses a reference sequence of alleles of known HLA type).

As to claim 5, Sanborn in view of Zhou teaches the method of claim 4 wherein the reference sequence includes alleles for at least one HLA type that have an allele frequency of at least 1% (Sanborn Para [0011]: the reference alleles are of HLA types have an allele frequency of at least 1%).

As to claim 6, Sanborn in view of Zhou teaches the method of claim 4 wherein the reference sequence includes at least ten different alleles for at least one HLA type (Sanborn Para [0011]: the reference alleles include at least ten alleles for at least one HLA type).

As to claim 7, Sanborn in view of Zhou teaches the method of claim 4 wherein the reference sequence includes alleles for at least two distinct HLA types (Sanborn Para [0011]: the reference alleles include at least two distinct allele types).

As to claim 8, Sanborn in view of Zhou teaches the method of claim 1 wherein the HLA type is at least three of an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-1 type, and a HLA-DQB-1 type (Sanborn Para [0011]: the HLA type includes all of HLA-A type, HLA-B type, HLA-C type, HLA-DRB-1 type, and HLA-DQB-1 type).

As to claim 9, Sanborn in view of Zhou teaches the method of claim 1 wherein the matching HLA type is determined by serotyping (Sanborn Para [0043]: the matching HLA type is predetermined using experimentally determined HLA types).

As to claim 10, Sanborn in view of Zhou teaches the method of claim 1 wherein the donor sample is cord blood (Zhou page 27, column 2, lines 32-42).

As to claim 11, Sanborn teaches a method of matching a donor tissue with a recipient tissue (Sanborn Figure 1), comprising: 
obtaining omics data (Sanborn Para [0042]: obtaining patient records from the 1000 Genome project for three samples, referred to as NA19238, NA1923, and NA19240)…;
determining from the omics data an HLA type for each of the transplant recipients using an in silico algorithm (Sanborn Para [0042]: determining from the 1000 Genomes project the HLA type for each of the blood-tissue samples using the De Bruijn graph method);
generating a recipient registry that stores respective HLA types for the plurality of the transplant recipients (Sanborn Para [0042]: generating determinations of predictions of the respective HLA types for the three blood-tissue samples; Sanborn Para [0014]: clarifies that patient data is stored in a storing a patient data source, which the examiner maps to the claimed registry); and
identifying in the recipient registry one of the recipients (Sanborn Para [0046]: determining the extent to which the blood-tissue samples of children have a matching HLA type vs. a partial match vs. no match)…

	However, Sanborn does not teach that the omics data is:
…for a plurality of transplant recipients, wherein each of the transplant recipients is a recipient for a solid organ.
Nor does Sanborn expressly teach:

Nevertheless, Zhou teaches that the omics data is:
…for a plurality of transplant recipients, wherein each of the transplant recipients is a recipient for a solid organ (Zhou page 20, column 1, lines 1-20 “donors” and Zhou page 27, column 2, lines 32-42 “solid organs”);
and,
…identifying in the recipient registry one of the recipients as being compatible with a donor organ having a matching HILA type  (Zhou page 27, column 2, lines 32-42: identifying donor registry matches as being compatible based on HLA matching).

Sanborn and Zhou are in the same field of HLA matching.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sanborn to include the teachings of Zhou because “Donor registries or cord blood banks with allelic level HLA typing data can significantly accelerate the search for optimally compatible donors” (See Zhou page 27, column 2, lines 32-42).

As to claim 12, Sanborn in view of Zhou teaches the method of claim 11 wherein the omics data are exome sequencing data, whole genome sequencing data, and/or RNA sequencing data (Sanborn Para [0042]: the omics data is from the 1000 Genomes project, which is described by Sanborn Para [0046] as Whole Genome Sequencing data).

As to claim 13, Sanborn in view of Zhou teaches the method of claim 11 wherein the HLA type is determined to a depth of at least four digits (Sanborn Para [0042]-[0043] Table 2A: the predicted HLA type includes at least four digits; note that the Examiner does not interpret “four digits” to mean “four sets of digits”).

As to claim 14, Sanborn in view of Zhou teaches the method of claim 11 wherein the in silico algorithm uses a De Bruijn graph (Sanborn Para [0042]: determining from the 1000 Genomes project the HLA type for each of the blood-tissue samples using the De Bruijn graph method) and a reference sequence  (Sanborn Para [0011]: a reference sequence for the in silico algorithm).

As to claim 15, Sanborn in view of Zhou teaches the method of claim 14 wherein the reference sequence includes alleles for at least one HLA type that have an allele frequency of at least 1% (Sanborn Para [0011]: the reference alleles are of HLA types have an allele frequency of at least 1%).

As to claim 16, Sanborn in view of Zhou teaches the method of claim 14 wherein the reference sequence includes at least ten different alleles for at least one HLA type (Sanborn Para [0011]: the reference alleles include at least ten alleles for at least one HLA type).

(Sanborn Para [0011]: the reference alleles include at least two distinct allele types).

As to claim 18, Sanborn in view of Zhou teaches the method of claim 11 wherein the HLA type is an HLA-A type, an H LA-B type, an HLA-C type, a HLA-DRB-1 type, or a HLA-DQB-1 type (Sanborn Para [0011]: the HLA type includes all of HLA-A type, HLA-B type, HLA-C type, HLA-DRB-1 type, and HLA-DQB-1 type).

As to claim 19, Sanborn in view of Zhou teaches the method of claim 11 wherein the HLA type is at least three of an HLA-A type, an HLA-B type, an HLA-C type, a HLA-DRB-I type, and a HLA-DQB-I type (Sanborn Para [0011]: the HLA type includes all of HLA-A type, HLA-B type, HLA-C type, HLA-DRB-1 type, and HLA-DQB-1 type).

As to claim 20, Sanborn in view of Zhou teaches the method of claim 11 wherein the donor organ  is a lung, a liver, a heart, or skin (these limitations have little patentable weight because they describe non-functional descriptive matter describing the meaning and importance of the omics data stored in the database, without altering the functioning of the algorithm that processes the omics data;  see MPEP § 2111.05 for the basis of the claim interpretation; based on this claim interpretation, see Zhou page 20, column 1, lines 1-20 “donors” and Zhou page 27, column 2, lines 32-42 “solid organs”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/755,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 11 are the genera of the species in claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application (16/644,936)
Reference Application (15/755,095)
1. A method of matching a donor tissue with a recipient tissue, comprising: 




determining from the omics data an HLA type for each of the donor tissue samples using an in silico algorithm;














generating a donor registry that stores respective HLA types for the plurality of donor tissue samples; and


identifying in the donor registry one of the donor tissue samples as being compatible with a recipient having a matching HLA type.





decomposing the plurality of patient sequence reads into a plurality of respective sets of k-mers; 
generating a composite de Bruijn graph the plurality of respective sets of k-mers, and a reference sequence that includes a plurality of sequences of known and distinct HLA alleles;
ranking each of the known and distinct HLA alleles using a composite match score that is calculated from respective votes of the plurality of patient sequence reads, and wherein each vote uses k-mers that match corresponding segments in the known and distinct HLA alleles;


re-ranking remaining non-top-ranking known and distinct HLA alleles using an adjusted composite match score to identify an adjusted top-ranking HLA allele as a second HLA type of the patient.


obtaining omics data for a plurality of transplant recipients, wherein each of the transplant recipients is a recipient for a solid organ;


determining from the omics data an HILA type for each of the transplant recipients using an in silico algorithm;













generating a recipient registry that stores respective HLA types for the plurality of the transplant recipients; and

identifying in the recipient registry one of the recipients as being compatible with a donor organ having a matching HILA type.



generating a plurality of patient sequence reads from a tissue sample of the patient, wherein at least some of the patient sequence reads include a sequence encoding a patient specific HLA; 

decomposing the plurality of patient sequence reads into a plurality of respective sets of k-mers; 

ranking each of the known and distinct HLA alleles using a composite match score that is calculated from respective votes of the plurality of patient sequence reads, and wherein each vote uses k-mers that match corresponding segments in the known and distinct HLA alleles;
identifying a top ranked HLA allele as a first HLA-type of the patient; and
re-ranking remaining non-top-ranking known and distinct HLA alleles using an adjusted composite match score to identify an adjusted top-ranking HLA allele as a second HLA type of the patient.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following reference involves De Bruijn graphs for HLA typing:
Iqbal, Zamin; Caccamo, Mario; Turner, Isaac; Flicek, Paul; McVean, Gil. Nature Genetics 44.2: 226-32. New York: Nature Publishing Group. (Feb 2012)

The following reference builds on the work of De Bruijn graphs for HLA mapping:
Dilthey, Alexander, et al. "Improved genome inference in the MHC using a population reference graph." Nature genetics 47.6 (2015): 682-688.

Other pertinent art include:
Gourraud, Pierre-Antoine; Khankhanian, Pouya; Cereb, Nezih; Yang, Soo Young; Feolo, Michael; et al. PLoS ONE 9.7: NA. Public Library of Science. (Jul 2, 2014)
de Bakker, Paul I W; Raychaudhuri, Soumya; de Bakker, Paul. HUMAN MOLECULAR GENETICS 21: R29-R36. OXFORD UNIV PRESS. (Oct 15, 2012)

US 2015/0110754 A1:  Using HLA loci for organ transplantation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 21, 2021